                    Case 21-50317-JTD                 Doc 63        Filed 08/04/21           Page 1 of 2


                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

CL H WINDDOWN LLC, et al.,1                                      Case No. 21-10527 (JTD)

                              Debtors.                           (Jointly Administered)

BAHRAM NOUR-OMID, an individual, and
LEARNICON LLC, a Delaware limited
liability company,

                              Plaintiffs,

          v.                                                     Adv. Proc. No. 21-50317 (JTD)

CL H WINDDOWN LLC f/k/a
CARBONLITE HOLDINGS LLC, a
Delaware limited liability company, LF
INVESTMENT HOLDINGS, LLC, a
Delaware limited liability company, LEON
FARAHNIK, an individual, KIM JEFFERY,
an individual, FARAMARZ
YOUSEFZADEH, an individual, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II, L.P., a Delaware limited
partnership, ORION ENERGY CREDIT
OPPORTUNITIES FUND II PV, L.P., a
Delaware limited partnership, ORION
ENERGY CREDIT OPPORTUNITIES
FUND II GPFA, L.P., a Delaware limited
partnership, FORCE TEN PARTNERS, LLC,
a Delaware limited liability company, BRIAN
WEISS, an individual, and DOES 1 through
50, inclusive,

                              Defendants.

                     ORDER OF DISMISSAL OF ADVERSARY PROCEEDING
                            AS TO NON-DEBTOR DEFENDANTS




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are: CL H Winddown
LLC (8957); CL I Winddown LLC (3596); CL PH Winddown LLC (8957); CL PA Winddown LLC (5453); CL PIH Winddown
LLC (8957); CL PP Winddown LLC (8957); CL RH Winddown LLC (8957); CL Sub Winddown LLC (8957); PP PA Winddown
LLC (8322); CL R Winddown LLC (3727); and PSS Winddown LLC (9948).
               Case 21-50317-JTD         Doc 63      Filed 08/04/21     Page 2 of 2


       Upon the Certification of Counsel Regarding Stipulation and Proposed Order of Dismissal

of Adversary Proceeding as to Non-Debtor Defendants; and upon review of such certification and

the Stipulation of Dismissal of Adversary Proceeding as to Non-Debtor Defendants attached hereto

as Exhibit A (the “Stipulation”); and there being no just reason for delaying dismissal of the above-

captioned adversary proceeding (the “Adversary Proceeding”) with respect to the non-debtor

defendants; and good and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED that:

       1.      The Stipulation is approved.

       2.      Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, as incorporated in

adversary proceedings by Rule 7054 of the Federal Rules of Bankruptcy Procedure, the Adversary

Proceeding is hereby dismissed with prejudice solely as to defendants: Kim Jeffery; Faramarz

Yousefzadeh; Force Ten Partners, LLC; Brian Weiss; Orion Energy Credit Opportunities Fund II,

L.P.; Orion Energy Credit Opportunities Fund II PV, L.P.; and Orion Energy Credit Opportunities

Fund II GPFA, L.P. Plaintiffs and the foregoing defendants shall bear their own fees and expenses

associated with the Adversary Proceeding.

       3.      Pursuant to Rule 54(b) of the Federal Rules of Civil Procedure, as incorporated in

adversary proceedings by Rule 7054 of the Federal Rules of Bankruptcy Procedure, the Adversary

Proceeding is hereby dismissed without prejudice solely as to defendants: Leon Farahnik; and LF

Investment Holdings, LLC. Plaintiffs and the foregoing defendants shall bear their own fees and

expenses associated with the Adversary Proceeding.




       Dated: August 4th, 2021                            JOHN T. DORSEY
       Wilmington, Delaware                               UNITED STATES BANKRUPTCY JUDGE



                                                 2
